EXHIBIT 10.6


ROSS STORES, INC.
NOTICE OF GRANT OF PERFORMANCE SHARES


The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the Ross Stores, Inc. 2017 Equity Incentive Plan (the “Plan”) and
the Performance Share Agreement attached hereto (the “Agreement”), as follows:
Participant:
[•]
Employee ID:
[•]
Grant Date:
[•]
 
 
Target Number of Performance Shares:
[•], subject to adjustment as provided by the Agreement.
Maximum Number of Performance Shares:
[•], subject to adjustment as provided by the Agreement.
Adjusted Pre-Tax Profit Target:
$[•]
 
 
Performance Period:
Company fiscal year beginning [•], and ending [•].
Performance Share Vesting Date:
[•], except as provided by the Agreement.
Vested Performance Shares:
Provided that the Participant’s Service has not terminated prior to the
Performance Share Vesting Date, except as provided by the Agreement, on the
Performance Share Vesting Date the number of Vested Performance Shares (not to
exceed the Maximum Number of Performance Shares) shall be determined by
multiplying the Target Number of Performance Shares by the Adjusted Pre-Tax
Profit Multiplier (as defined by the Agreement).
Settlement Date:
The Performance Share Vesting Date, except as otherwise provided by the
Agreement.
Vested Common Shares:
Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the relevant date, the number of Vested Common
Shares shall cumulatively increase on each respective date set forth below by
the Vested Percentage set forth opposite such date, as follows:
 
Common Share Vesting Date
Vested Percentage
 
Settlement Date
30%
 
[•]
30%
 
[•]
40%
Employment Agreement:
Executive Employment Agreement between the Company and the Participant, as in
effect at any applicable time.



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Performance Share Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Performance Share Agreement
and the prospectus for the Plan are available by contacting the Company’s Stock
Administration Department. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and Performance Share
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.
ROSS STORES, INC.
 
PARTICIPANT
By:
 
 
 
 
 
 
Signature
Its:
 
 
 
 
 
 
Date



ATTACHMENT:
Performance Share Agreement






--------------------------------------------------------------------------------


EXHIBIT 10.6


ROSS STORES, INC.
PERFORMANCE SHARE AGREEMENT


Ross Stores, Inc. has granted to the Participant named in the Notice of Grant of
Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to and shall in all respects
be subject to the terms and conditions of the Ross Stores, Inc. 2017 Equity
Incentive Plan (the “Plan”), as amended to the Grant Date, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Adjusted Pre-Tax Profit” means the earnings before taxes as reported in
the Consolidated Statements of Earnings of the Company for the fiscal year of
the Company coinciding with the Performance Period, adjusted to exclude from the
determination of such amount the reduction in earnings resulting from the
accrual of compensation expense for Performance Awards under the Plan and
incentive awards under the Second Amended and Restated Ross Stores, Inc.
Incentive Compensation Plan or any successor to such plan, granted in each case,
with respect to the Performance Period.
(b)    “Adjusted Pre-Tax Profit Multiplier” means a number determined as
follows:


1
    

--------------------------------------------------------------------------------

EXHIBIT 10.6


Percentage of Adjusted Pre-Tax Profit Target Achieved
 
Adjusted Pre-Tax Profit Multiplier
Less than 90%
 
0.00%
90%
 
66.70%
95%
 
83.33%
100%
 
100.00%
105%
 
125.00%
110%
 
150.00%
115%
 
175.00%
Equal to or greater than 120%
 
200.00%



The Adjusted Pre-Tax Profit Multiplier for percentages of Adjusted Pre-Tax
Profit Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.
(c)    “Cause” means (i) if the Participant is a party to an Employment
Agreement, the meaning of such term or a similar term as defined by the
Employment Agreement, or (ii) if the Participant is not a party to an Employment
Agreement, the occurrence of any of the following: (1) the Participant’s
continuous failure to substantially perform the duties of the Participant’s
Service; (2) the Participant’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company; (3) the
Participant’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (4) knowing or
intentional misconduct by the Participant as a result of which the Company is
required to prepare an accounting restatement; (5) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Participant’s improper use or disclosure of confidential or
proprietary information of the Company); (6) any intentional misconduct or
illegal or grossly negligent conduct by the Participant which is materially
injurious to the Company monetarily or otherwise; (7) any material breach by the
Participant of any agreement between the Participant and the Company; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which materially impairs the Participant’s ability to perform his
or her duties with the Company.
(d)    “Change in Control Termination” means (i) if the Participant is a party
to an Employment Agreement, the Participant’s Termination Without Cause or
Termination for Good Reason determined to occur upon or in connection with a
Change in Control in accordance with the terms of the Employment Agreement, or
(ii) if the Participant is not a party to an Employment Agreement, the
Participant’s Termination Without Cause or Termination for Good Reason, in
either case within the period commencing one (1) month prior to, and ending
twelve (12) months following, a Change in Control.
(e)    “Common Share” means a share of Stock issued in settlement of the Award.




2

--------------------------------------------------------------------------------

EXHIBIT 10.6


(f)    “Disability” means (i) if the Participant is a party to an Employment
Agreement, the meaning of such term or a similar term as defined by the
Employment Agreement, or (ii) if the Participant is not a party to an Employment
Agreement, “disability” as defined under the Company's long-term disability plan
in which the Participant is participating; provided that in the absence of such
plan (or the absence of the Participant's participation in such plan),
Disability shall mean the Participant’s inability to substantially perform his
or her duties due to a medically determinable physical or mental impairment
which has lasted for a period of not less than one hundred twenty (120)
consecutive days.
(g)    “Employment Agreement Non-Renewal” means, if the Participant is a party
to an Employment Agreement as set forth in the Grant Notice, the expiration of
the Employment Agreement due to its “Non-Renewal,” as provided by the Employment
Agreement.
(h)    “Performance Share” means a right to receive on the Settlement Date one
(1) Common Share, subject to further restrictions as provided by this Agreement,
if such Performance Share is then a Vested Performance Share.
(i)    “Qualified Termination” means the termination of the Participant’s
Service as a result of the Participant’s death, Disability, Termination Without
Cause, Termination for Good Reason or Employment Agreement Non-Renewal (but only
if the Participant is a party to an Employment Agreement as set forth in the
Grant Notice).
(j)    “Termination for Cause” means the termination of the Participant’s
Service for Cause.
(k)    “Termination for Good Reason” means (i) if the Participant is a party to
an Employment Agreement, the meaning of such term or a similar term as defined
by the Employment Agreement, or (ii) if the Participant is not a party to an
Employment Agreement, the Participant’s effective resignation from Service
within one hundred twenty (120) days following the initial existence of any of
the following conditions, provided that the Participant delivered written notice
to the Company of such condition within sixty (60) days after its initial
existence and the Company failed to cure such condition within sixty (60) days
following such written notice: (1) a reduction of the Participant’s salary,
target annual bonus opportunity or any other incentive opportunity, in each case
as in effect immediately prior to the Change in Control; (2) a change in title,
the nature or scope of the authority, power, function, responsibilities,
reporting relationships or duty attached to the position which the Participant
currently maintains without the express written consent of the Participant;
(3) the relocation of the Participant’s principal place of Service as of the
Grant Date to a location that increases the regular one-way commute distance
between the Participant’s residence and principal place of Service by more than
25 miles without the Participant’s prior written consent; or (4) a change in the
benefits to which the Participant is entitled immediately prior to the Change in
Control.
(l)    “Termination Without Cause” means (i) if the Participant is a party to an
Employment Agreement, the meaning of such term or a similar term as defined by
the Employment Agreement, or (ii) if the Participant is not a party to an
Employment Agreement, the




3

--------------------------------------------------------------------------------

EXHIBIT 10.6


Company’s termination of the Participant’s Service for any reason other than (1)
death, (2) Disability or (3) Cause.
(m)    “Voluntary Termination” means (i) if the Participant is a party to an
Employment Agreement, the meaning of such term or a similar term as defined by
the Employment Agreement, or (ii) if the Participant is not a party to an
Employment Agreement, the Participant’s effective resignation from Service other
than a Termination for Good Reason.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election. If the Participant
is a Covered Employee, compensation realized by the Participant pursuant to the
Award is intended to constitute qualified performance-based compensation within
the meaning of Section 162(m) of the Code and the regulations thereunder, and
the provisions of this Agreement shall be construed and administered in a manner
consistent with this intent.
3.    THE AWARD.
3.1    Grant of Performance Shares. On the Grant Date, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 11. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or Common Shares issued upon settlement of
the Performance Shares, the consideration for which shall be past services
actually rendered or future services to be rendered to a Participating Company
or for its benefit. Notwithstanding the foregoing, if required by applicable




4

--------------------------------------------------------------------------------

EXHIBIT 10.6


law, the Participant shall furnish consideration in the form of cash or past
services rendered to a Participating Company or for its benefit having a value
not less than the par value of the Common Shares issued upon settlement of the
Performance Shares.
3.3    Restrictions on Grant of the Award and Issuance of Common Shares. The
grant of the Award and issuance of Common Shares upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Common Shares may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.
4.    VESTING OF PERFORMANCE SHARES.
4.1    In General. Except as provided by this Section 4 and Section 10,
Performance Shares shall vest and become Vested Performance Shares as provided
in the Grant Notice and certified by the Committee.
4.2    Certification by the Committee.
(a)    Level of Adjusted Pre-Tax Profit Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Performance Share Vesting Date, the Committee shall certify in writing the level
of attainment of Adjusted Pre-Tax Profit during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by this Section 4. The Company shall promptly notify the Participant of
the determination by the Committee.
(b)    Adjustments to Adjusted Pre-Tax Profit. The Committee shall adjust
Adjusted Pre-Tax Profit, as it deems appropriate, to exclude the effect (whether
positive or negative) of any of the following occurring after the grant of the
Award: (i) a change in accounting standards required by generally accepted
accounting principles or (b) any unusual or infrequently occurring event or
transaction. Each such adjustment, if any, shall be made solely for the purpose
of providing a consistent basis from period to period for the calculation of
Adjusted Pre-Tax Profit in order to prevent the dilution or enlargement of the
Participant’s rights with respect to the Award.
4.3    Effect of Termination for Cause or Voluntary Termination. In the event of
the Termination for Cause or Voluntary Termination of the Participant prior to
the Performance




5

--------------------------------------------------------------------------------

EXHIBIT 10.6


Share Vesting Date, the Participant shall forfeit and the Company shall
automatically reacquire all of the Performance Shares subject to the Award. The
Participant shall not be entitled to any payment for such forfeited Performance
Shares.
4.4    Effect of Qualified Termination. In the event of the Participant’s
Qualified Termination prior to the Performance Share Vesting Date, then on the
Performance Share Vesting Date the following number of Performance Shares shall
become Vested Performance Shares: (a) the number of Performance Shares that
would have become Vested Performance Shares had the Participant’s Service not
terminated before the Performance Share Vesting Date (but in no event more than
100% of the Target Number of Performance Shares), multiplied by (b) the ratio of
the number of full months of the Participant’s Service during the Performance
Period to the number of full months contained in the Performance Period. The
Vested Performance Shares determined in accordance with this Section 4.4 shall
be settled in full for Vested Common Shares on the Performance Share Vesting
Date (which shall be the Settlement Date) in accordance with Section 5.
4.5    Forfeiture of Unvested Performance Shares. Except as otherwise provided
by this Section 4 or Section 10, on the Performance Share Vesting Date, the
Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares (“Unvested Performance Shares”). The Participant shall not be entitled to
any payment for such forfeited Unvested Performance Shares.
4.6    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in Common Shares or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 11, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Common Shares pursuant to the Company’s dividend policy) to which the
Participant is entitled by reason of the Participant’s ownership of Unvested
Performance Shares shall be immediately subject to this Section 4 and the
Company Reacquisition Right (as defined below) and included in the terms
“Performance Shares” and “Unvested Performance Shares” for all purposes of this
Section 4 and Company Reacquisition Right with the same force and effect as the
Unvested Performance Shares immediately prior to the Ownership Change Event,
dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Performance Shares following an Ownership
Change Event, dividend, distribution or adjustment, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after any such event.
5.    SETTLEMENT OF VESTED PERFORMANCE SHARES.
5.1    Issuance of Common Shares. Subject to the provisions of Section 3.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Performance Share one (1) Common Share. Common Shares issued in
settlement of Performance Shares shall be subject to the vesting conditions,
Company Reacquisition Right and other restrictions on transfer set forth in
Section 6, Section 7 and Section 14, respectively, and any other restrictions as
may be required by Section 3.3, Section 9 or the Company’s Trading Compliance
Policy.




6

--------------------------------------------------------------------------------

EXHIBIT 10.6


5.2    Beneficial Ownership of Common Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice. Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
5.3    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award. Any fractional share resulting from the
determination of the number of Vested Performance Shares shall be rounded up to
the nearest whole number.
6.    VESTING OF COMMON SHARES.
6.1    In General. Except as provided by this Section 6 and Section 10, the
Common Shares issued in settlement of the Award shall vest and become Vested
Common Shares as provided in the Grant Notice; provided however, that Common
Shares that would otherwise become Vested Common Shares on a date (the “Original
Vesting Date”) on which a sale of such shares by the Participant would violate
the Trading Compliance Policy shall, notwithstanding the vesting schedule set
forth in the Grant Notice, become Vested Common Shares on the first to occur of
(a) the next business day on which such sale would not violate the Trading
Compliance Policy or (b) the later of (i) the last day of the calendar year in
which the Original Vesting Date occurred or (ii) the last day of the Company’s
taxable year in which the Original Vesting Date occurred.
6.2    Effect of Termination for Cause or Voluntary Termination. In the event of
the Termination for Cause or Voluntary Termination of the Participant on or
after the Settlement Date, no additional Common Shares shall become Vested
Common Shares.
6.3    Effect of Qualified Termination. In the event of the Participant’s
Qualified Termination prior to the Performance Share Vesting Date, then on the
Performance Share Vesting Date (which shall be the Settlement Date) the Company
shall issue to the Participant one (1) Vested Common Share for each Vested
Performance Share determined in accordance with Section 4.4. In the event of the
Participant’s Qualified Termination on or after the Settlement Date, then the
vesting of all Unvested Common Shares (as defined below) issued in settlement of
the Award shall be accelerated in full effective as of the date of such
Qualified Termination.
7.    COMPANY REACQUISITION RIGHT.
7.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by this Agreement, in the event that (a) the Participant’s Service
terminates or (b) the Participant, the Participant’s legal representative, or
other holder of the shares, attempts to sell, exchange, transfer, pledge, or
otherwise dispose of (other than pursuant to an Ownership Change Event),
including, without limitation, any transfer to a nominee or agent of the
Participant, any Common Shares which are not Vested Common Shares (“Unvested
Common Shares”), the




7

--------------------------------------------------------------------------------

EXHIBIT 10.6


Company shall automatically reacquire the Unvested Common Shares, and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).
7.2    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in Common Shares or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 11, any and all new, substituted or additional securities
or other property (other than regular, periodic dividends paid on Common Shares
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Common Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Common Shares,” “Stock” and “Unvested Common Shares” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested
Common Shares immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be. For purposes of determining the
number of Vested Common Shares following an Ownership Change Event, dividend,
distribution or adjustment, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
7.3    Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Common Shares reacquired by the Company pursuant to the Company Reacquisition
Right.
8.    ESCROW.
8.1    Appointment of Agent. To ensure that Common Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Common Shares and to
sell, assign and transfer to the Company any such Unvested Common Shares
reacquired by the Company pursuant to the Company Reacquisition Right. The
Participant understands that appointment of the Agent is a material inducement
to make this Agreement and that such appointment is coupled with an interest and
is irrevocable. The Agent shall not be personally liable for any act the Agent
may do or omit to do hereunder as escrow agent, agent for the Company, or
attorney in fact for the Participant while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.
8.2    Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Common Shares with the Company’s transfer agent to be held
in book entry form, as provided in Section 5.2, and the Participant agrees to
deliver to and deposit with the Agent each certificate, if any, evidencing the
Unvested Common Shares and, if required by the Company,




8

--------------------------------------------------------------------------------

EXHIBIT 10.6


an Assignment Separate from Certificate with respect to such book entry shares
and each such certificate duly endorsed (with date and number of Common Shares
blank) in the form attached to the Notice, to be held by the Agent under the
terms and conditions of this Section 8 (the “Escrow”). Upon the occurrence of a
Change in Control or a change, as described in Section 11, in the character or
amount of any outstanding stock of the corporation the stock of which is subject
to the provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
his or her ownership of the Unvested Common Shares that remain, following such
Change in Control or change described in Section 11, subject to the Company
Reacquisition Right shall be immediately subject to the Escrow to the same
extent as the Unvested Common Shares immediately before such event. The Company
shall bear the expenses of the Escrow.
8.3    Delivery of Common Shares to Participant. The Escrow shall continue with
respect to any Common Shares for so long as such Common Shares remain subject to
the Company Reacquisition Right. Upon termination of the Company Reacquisition
Right with respect to Common Shares, the Company shall so notify the Agent and
direct the Agent to deliver such number of Common Shares to the Participant. As
soon as practicable after receipt of such notice, the Agent shall cause to be
delivered to the Participant the Common Shares specified by such notice, and the
Escrow shall terminate with respect to such Common Shares
9.    TAX MATTERS.
9.1    Tax Withholding.
(a)    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Performance Shares or
the issuance of Common Shares in settlement thereof. The Company shall have no
obligation to deliver Common Shares until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.
(b)    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Trading Compliance Policy,
the Company may permit the Participant to satisfy the Participating Company’s
tax withholding obligations in accordance with procedures established by the
Company providing for either (i) delivery by the Participant to the Company or a
broker approved by the Company of properly executed instructions, in a form
approved by the Company, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the Vested Shares, or
(ii) payment by check. The Participant shall deliver written notice of any such
permitted election to the Company on a form specified by the Company for this
purpose at least thirty (30) days (or such other period established by the
Company) prior to the date on which the Company’s tax withholding obligation
arises (the “Withholding Date”). If the Participant elects payment by check, the
Participant agrees to deliver a check for the full amount of the required tax
withholding to the applicable Participating Company on or before the third
business day following the Withholding Date. If the Participant




9

--------------------------------------------------------------------------------

EXHIBIT 10.6


elects payment by check but fails to make such payment as required by the
preceding sentence, the Company is hereby authorized, at its discretion, to
satisfy the tax withholding obligations through any means authorized by this
Section 9.1, including by directing a sale for the account of the Participant of
some or all of the Vested Shares from which the required taxes shall be
withheld, by withholding from payroll and any other amounts payable to the
Participant or by withholding Common Shares in accordance with Section 9.1(c).
(c)    Withholding in Common Shares. The Company shall have the right, but not
the obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the Common
Shares otherwise deliverable to the Participant in settlement of the Award or
from the Common Shares otherwise to be released from the Company Reacquisition
Right a number of whole, Vested Common Shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
9.2    Election Under Section 83(b) of the Code.
(a)    The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Common Shares, if
anything, and the fair market value of the Common Shares as of the date on which
the Common Shares are “substantially vested,” within the meaning of Section 83.
In this context, “substantially vested” means that the right of the Company to
reacquire the Common Shares pursuant to the Company Reacquisition Right has
lapsed. The Participant understands that he or she may elect to have his or her
taxable income determined at the time he or she acquires the Common Shares
rather than when and as the Company Reacquisition Right lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service no
later than thirty (30) days after the date of acquisition of the Common Shares.
The Participant understands that failure to make a timely filing under
Section 83(b) will result in his or her recognition of ordinary income, as the
Company Reacquisition Right lapses, on the difference between the purchase
price, if anything, and the fair market value of the Common Shares at the time
such restrictions lapse. The Participant further understands, however, that if
Common Shares with respect to which an election under Section 83(b) has been
made are forfeited to the Company pursuant to its Company Reacquisition Right,
such forfeiture will be treated as a sale on which there is realized a loss
equal to the excess (if any) of the amount paid (if any) by the Participant for
the forfeited Common Shares over the amount realized (if any) upon their
forfeiture. If the Participant has paid nothing for the forfeited Common Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Common Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).
(b)    The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Common
Shares pursuant to this Agreement. Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Participant. The




10

--------------------------------------------------------------------------------

EXHIBIT 10.6


Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Common Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES
TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE
PARTICIPANT ACQUIRES THE COMMON SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE
PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE
PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY
OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
(c)    The Participant will notify the Company in writing if the Participant
files an election pursuant to Section 83(b) of the Code. The Company intends, in
the event it does not receive from the Participant evidence of such filing, to
claim a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.
10.    CHANGE IN CONTROL.
10.1    Effect of Change in Control on Performance Shares. In the event of a
Change in Control, the Award shall be subject to the definitive agreement
entered into by the Company in connection with the Change in Control. Except to
the extent that the Committee determines to cash out the Award in accordance
with Section 13.1(c) of the Plan, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under the
Award or substitute for the Award a substantially equivalent award for the
Acquiror’s stock. For purposes of this Section, the Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, for
each Performance Share or Unvested Common Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Stock on the effective date of the Change in Control was entitled. If the
Acquiror elects not to assume, continue or substitute for the outstanding Awards
in connection with a Change in Control occurring prior to the Performance Share
Vesting Date, then, provided that the Participant’s Service has not terminated
prior to the Change in Control except as otherwise provided by Section 10.3,
(a) the vesting of 100% of the Target Number of Performance Shares shall be
accelerated and such Performance Shares shall be deemed Vested Performance
Shares effective immediately prior to the Change in Control, (b) the Award shall
be settled in full with respect to such Vested Performance Shares in accordance
with Section 5 immediately prior to the Change in Control (which shall be the
Settlement Date) and (c) the portion of the Award in excess of such Vested
Performance Shares shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control. In settlement of the Award,
the Company shall issue to the Participant one (1) Vested Common Share for each
Vested Performance Share determined in accordance with this Section. The vesting
of Performance Shares and settlement of the Award that was permissible solely by
reason of this Section shall be conditioned upon the consummation of the Change
in Control.




11

--------------------------------------------------------------------------------

EXHIBIT 10.6


10.2    Effect of Change in Control on Common Shares. In the event that the
Acquiror elects not to assume, continue or substitute for the Company’s rights
and obligations under the outstanding Award in connection with a Change in
Control occurring on or after the Settlement Date, the vesting of all Unvested
Common Shares issued in settlement of the Award shall be accelerated in full
effective as of the date of the Change in Control.
10.3    Termination of Service in Connection with a Change in Control.
(a)    Participant with Employment Agreement. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a party to an Employment
Agreement, then, in the event of the Participant’s Change in Control
Termination, the vesting of the Participant’s Performance Shares and/or Common
Shares will be accelerated to the extent, if at all, as determined by the terms
of the Employment Agreement and at the times specified by this Section 10.3(a).
The vesting of Performance Shares and/or Common Shares that was permissible
solely by reason of this Section 10.3(a) shall be conditioned upon the
consummation of the Change in Control.
(i)    Effect of Change in Control Termination on Performance Shares. If the
Change in Control Termination occurs prior to the Performance Share Vesting
Date, then the vesting of the Performance Shares shall be accelerated to the
extent provided by the Employment Agreement, if at all, and such accelerated
Performance Shares shall be deemed Vested Performance Shares effective as of the
later of the date of the Change in Control or the date of the Participant’s
termination of Service. The Award shall be settled in full with respect to such
Vested Performance Shares in accordance with Section 5 as of the date of such
accelerated vesting (which shall be the Settlement Date). In settlement of the
Award, the Company shall issue to the Participant one (1) Vested Common Share
for each Vested Performance Share determined in accordance with this Section.
(ii)    Effect of Change in Control Termination on Common Shares. If the Change
in Control Termination occurs on or after the Settlement Date, then the vesting
of Unvested Common Shares issued in settlement of the Award shall be accelerated
to the extent provided by the Employment Agreement, if at all, effective as of
the later of the date of the Change in Control or the date of the Participant’s
termination of Service.
(b)    Participant without Employment Agreement. Notwithstanding anything in
this Agreement to the contrary, if the Participant is not a party to an
Employment Agreement, then, in the event of the Participant’s Change in Control
Termination, the vesting of Performance Shares and Common Shares will be
accelerated in accordance with this Section 10.3(b). The vesting of Performance
Shares and/or Common Shares that was permissible solely by reason of this
Section 10.3(b) shall be conditioned upon the consummation of the Change in
Control.
(i)    Effect of Change in Control Termination on Performance Shares. If the
Change in Control Termination occurs prior to the Performance Share Vesting
Date, then the vesting of 100% of the Target Number of Performance Shares shall
be accelerated and such Performance Shares shall be deemed Vested Performance
Shares effective as of the later of the date of the Change in Control or the
date of the Participant’s termination of Service. The Award shall be settled in
full with respect to such Vested Performance Shares in accordance with Section 5
as




12

--------------------------------------------------------------------------------

EXHIBIT 10.6


of the date of such accelerated vesting (which shall be the Settlement Date). In
settlement of the Award, the Company shall issue to the Participant one (1)
Vested Common Share for each Vested Performance Share determined in accordance
with this Section.
(ii)    Effect of Change in Control Termination on Common Shares. If the Change
in Control Termination occurs on or after the Settlement Date, then the vesting
of all Unvested Common Shares issued in settlement of the Award shall be
accelerated in full effective as of the later of the date of the Change in
Control or the date of the Participant’s termination of Service.
10.4    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
the Performance Shares or the Common Shares and any other payment or benefit
received or to be received by the Participant would subject the Participant to
any excise tax pursuant to Section 4999 of the Code due to the characterization
of such acceleration of vesting, payment or benefit as an “excess parachute
payment” under Section 280G of the Code, the amount of any acceleration of
vesting called for by this Agreement shall not exceed the amount which produces
the greatest after-tax benefit to the Participant.
(b)    Determination by Tax Firm. Upon the occurrence of any event that might
reasonably be anticipated to result in an “excess parachute payment” to the
Participant as described in Section 10.4(a) (an “Event”), the Company shall
request a determination in writing by the professional firm engaged by the
Company for general tax purposes, or, if the tax firm so engaged by the Company
is serving as accountant or auditor for the Acquiror, the Company will appoint a
nationally recognized tax firm to make the determination required by this
Section (the “Tax Firm”). Unless the Company and the Participant otherwise agree
in writing, the Tax Firm shall determine and report to the Company and the
Participant within twenty (20) days of the date of the Event the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the Tax Firm may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Tax Firm such information and documents as the
Tax Firm may reasonably request in order to make their required determination.
The Company shall bear all fees and expenses the Tax Firm may reasonably charge
in connection with their services contemplated by this Section.
11.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material




13

--------------------------------------------------------------------------------

EXHIBIT 10.6


effect on the Fair Market Value of Common Shares, appropriate and proportionate
adjustments shall be made in the number of Performance Shares subject to the
Award and/or the number and kind of shares or other property to be issued in
settlement of the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, subject to
Section 7.3) to which Participant is entitled by reason of ownership of
Performance Shares acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Performance Shares
originally acquired hereunder. Any fractional Performance Share or Common Share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
12.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any Common
Shares which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Common Shares are issued, except as
provided in Section 11. Subject to the provisions of this Agreement, the
Participant shall exercise all rights and privileges of a stockholder of the
Company with respect to Common Shares deposited in the Escrow pursuant to
Section 8, including the right to vote such Common Shares and to receive all
dividends and other distributions paid with respect to such Common Shares,
subject to Section 7.3. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
13.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Common Shares issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR




14

--------------------------------------------------------------------------------

EXHIBIT 10.6


IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS
CORPORATION.”
14.    RESTRICTIONS ON TRANSFER OF COMMON SHARES.
No Common Shares may be sold, exchanged, transferred (including, without
limitation, any transfer to a nominee or agent of the Participant), assigned,
pledged, hypothecated or otherwise disposed of, including by operation of law,
in any manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Common Shares, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any Common Shares
which will have been transferred in violation of any of the provisions set forth
in this Agreement or (b) to treat as owner of such Common Shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such Common Shares will have been so transferred. In order to enforce its rights
under this Section, the Company shall be authorized to give a stop transfer
instruction with respect to the Common Shares to the Company’s transfer agent.
15.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
15.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
15.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.




15

--------------------------------------------------------------------------------

EXHIBIT 10.6


15.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
15.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
16.    MISCELLANEOUS PROVISIONS.
16.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 10 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
16.2    Nontransferability of the Award. Prior to the issuance of Common Shares
on the applicable Settlement Date, neither this Award nor any Performance Shares
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
16.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant




16

--------------------------------------------------------------------------------

EXHIBIT 10.6


account shall not create or constitute a trust or fiduciary relationship between
the Committee or the Company and the Participant, or otherwise create any vested
or beneficial interest in the Participant or the Participant’s creditors in any
assets of the Company. The Participant shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Award.
16.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
16.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
16.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company or a Parent or
Subsidiary, or upon deposit in the U.S. Post Office or foreign postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service, with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.
(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 16.6(a) of this Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice, as described in Section 16.6(a).
The Participant agrees that any and all such documents requiring a signature may
be electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any




17

--------------------------------------------------------------------------------

EXHIBIT 10.6


designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 16.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 16.6(a).
16.7    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Employment Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
16.8    Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
16.9    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
16.10    Recoupment Policy. Subject to the discretion and approval of the Board,
the Company may, to the extent permitted by governing law, require reimbursement
and/or cancellation of any Performance Share or Common Share issued in
settlement of a Performance Share where all of the following factors are
present: (a) the award was predicated upon the achievement of certain financial
results that were subsequently the subject of a material restatement, (b) the
Board determines that the Participant engaged in fraud or intentional misconduct
that was a substantial contributing cause to the need for the restatement, and
(c) a lesser award would have been made to the Participant based upon the
restated financial results.




18